internal_revenue_service number release date index number ------------------ ------------------------------------------ ----------------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------- telephone number ---------------------- refer reply to cc psi b04 plr-135849-12 date date --------------------------- ----------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------- ------------------- -------------------- -------------------- ------------------- ------- ------- taxpayer spouse date date year year state statute ------------------------------- date trust a grandchild --------------------- trust b grandchild -------------------- state attorney date x grandchild -------------------- grandchild ----------------------- accountant date date date --------------- --------------------- --------------------------- ------------ ------------------- ---------------------- ------------------- ----------------------- dear -------------- this letter responds to your personal representative’s letter of date and subsequent correspondence in which you request an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and plr-135849-12 administration regulations to elect out of the generation-skipping_transfer gst_exemption automatic allocation rules the facts and representations submitted are summarized as follows taxpayer and spouse are husband and wife with respective dates of birth of date and date during year and year spouse suffered from dementia and poor health and required 24-hour nursing care taxpayer possessed power_of_attorney over spouse’s affairs with broad powers described in state statute on date taxpayer established trust a for the sole benefit of grandchild and trust b for the sole benefit of grandchild trusts a and b are irrevocable trusts created under the laws of state both trusts were drafted by attorney on date taxpayer transferred dollar_figurex in cash to each trust and individually to grandchild and grandchild soon after making the date transfers taxpayer experienced a series of health issues neither attorney nor the longtime accountant of taxpayer and spouse accountant was aware of taxpayer’s poor health during this period on date attorney sent a letter to taxpayer advising taxpayer of the need to file form sec_709 united_states gift and generation-skipping_transfer_tax return to report the gifts in the letter attorney indicated but did not specifically advise of the need to elect out of the automatic allocation of gst tax exemption under sec_2632 attorney did not provide accountant with a copy of the letter or information regarding the transfers timely year form sec_709 were not filed on behalf of taxpayer or spouse soon after the filing due_date attorney discovered that form sec_709 had not been filed and sent taxpayer a letter advising of the need to file and suggesting that taxpayer file a request for a letter_ruling to request an extension of time to file the return under sec_301_9100-3 on date year form sec_709 were filed as prepared by accountant for taxpayer and spouse the year form sec_709 signified the consent of the respective spouse to each treat the gifts as having been made one-half by each spouse under sec_2513 reported the transfers and attempted to elect out of the automatic allocation of gst taxpayer requests an extension of time under sec_2642 and sec_301_9100-3 to elect out of the automatic allocation of gst_exemption with respect to the year transfers to trust a_trust b grandchild and grandchild law and analysis plr-135849-12 sec_2601 provides that a tax is imposed on every generation-skipping_transfer gst sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax imposed by sec_2601 is the taxable_amount multiplied by the applicable_rate sec_2612 provides that the term direct_skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 provides in part that the term skip_person means - a natural_person assigned to a generation which i sec_2 or more generations below the generation assignment of the transferor or a_trust - a if all interests in such trust are held by skip persons or b if - i there is no person holding an interest in such trust and ii at no time after such transfer may a distribution including distributions on termination be made from such trust to a nonskip person sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2631 provides that for purposes of sec_2631 the gst_exemption amount for any calendar_year shall be equal to the applicable_exclusion_amount under sec_2010 for such calendar_year sec_2632 provides that any allocation by an individual of his or her gst_exemption may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate regardless of whether such a return is required to be filed sec_2632 provides that the manner in which allocations are to be made shall be prescribed by forms or regulations issued by the secretary sec_2632 provides that if any individual makes a direct_skip during his lifetime any unused portion of such individual's gst_exemption shall be deemed to be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero automatic allocation if the amount of the direct_skip exceeds such unused portion the entire unused portion shall be allocated to the property transferred sec_2632 provides that for purposes of sec_2632 the unused portion of an individual's gst_exemption is that portion of such exemption which has not previously plr-135849-12 been allocated by such individual or treated as allocated under sec_2632 or sec_2632 sec_2632 provides that an individual may elect to have the automatic allocation rule_of sec_2632 not apply to a transfer sec_2641 defines the applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2641 provides that the term maximum_federal_estate_tax_rate means the maximum rate imposed by sec_2001 on the estates of decedents dying at the time of the taxable_distribution taxable_termination or direct_skip as the case may be sec_302 of the tax relief unemployment insurance reauthorization and job creation act of truirjca p l stat provides that in the case of any gst made after date and before date the applicable_rate determined under sec_2641 shall be zero under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is the excess if any of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip reduced by the sum of any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under sec_2642 the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for plr-135849-12 electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides an automatic_extension of time for making certain elections sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-3 provides in part that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that except as provided in sec_301 b i through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer failed to make the election because of intervening events beyond the taxpayer’s control in addition sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly taxpayer is granted an extension of time of days from the date of this letter to make an election under sec_2632 that the automatic allocation rules do not apply to the year transfers to trust a_trust b grandchild and grandchild the election should be made on a supplemental form_709 for year the form_709 should be filed with the cincinnati service_center at the following address internal_revenue_service cincinnati service_center - stop cincinnati oh you should attach a copy of this letter to the supplemental form_709 we have enclosed a copy for this purpose this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-135849-12 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely leslie h finlow senior technician reviewer branch passthroughs special industries
